          Case 2:21-cv-00054-JFC Document 7 Filed 03/16/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 MARGARET LISAC,

                Plaintiff,                         Civil Action No.: 2:21-cv-00054-JFC

        vs.

 LIFE INSURANCE COMPANY OF
 NORTH AMERICA,

                Defendant.

                                             ORDER


       AND NOW, this _____
                      16th day of ____________________,
                                    March               2021, upon consideration

of Plaintiff’s Motion for Dismissal, it is hereby ORDERED, ADJUDGED and DECREED

that, pursuant to Federal Rule of Civil Procedure 41 (a)(2), this action is dismissed with

prejudice and without costs pursuant to the parties’ settlement.



                                                     BY THE COURT:


                                                      s/Joy Flowers Conti
                                                      Hon. Joy Flowers Conti,
                                                      Senior U.S. District Judge
